DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The instant Corrected Notice of Allowance is in response to IDS(s) submitted on 03/04/2021.
The prior art cited in the Office Action of the Taiwanese Patent Office, WO 2010/110561 teaches downlink carrier aggregation and makes mere reference to uplink primary/anchor carrier for transmitting PUCCH.  However, the independent claims are still allowable over WO 2010/110561 A2 as the prior art fails to mention secondary TDD configuration and supplementary TDD configuration at all and does not teach the indicated allowable subject matter that defines supplementary TDD configuration in terms of sub frames from  primary TDD and secondary TDD configuration.
The amendment filed on 11/13/20 has been entered and fully considered.
Claims 40-59 are pending of which claims 40, 47, and 54 are independent.
The Terminal Disclaimers filed on 11/13/20 and 12/03/20 obviate double patenting rejection previously made with parent cases 15/970576 (US PAT 10536964) and 13/360625 (US PAT 9203559).
Allowable Subject Matter
Claims 40-59 (renumbered 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s remarks submitted on 11/13/20, along with Applicant’s arguments

	The prior art of record fails to teach a method and non-transitory computer-readable medium and a user equipment (UE) in communication with a wireless communication network receiving, using a supplemental TDD configuration, a Hybrid Automatic Repeat Request (HARQ) ACK/NACK for the data transmitted on the second component carrier, wherein the supplemental TDD configuration is determined by combining a plurality of uplink subframes to form a set of uplink subframes, the set of 
	Dependent claims 41 -46, 48-53, and 55-59 depend respectively on independent claims 40, 47, and 54 respectively and are allowed for the same reasons as the parent claims 40, 47, and 54.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HABTE MERED/Primary Examiner, Art Unit 2474